Case 1:21-cv-23256-MGC Document 1 Entered on FLSD Docket 09/09/2021 Page 1 of 12




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.

  HOWARD MICHAEL CAPLAN,

              Plaintiff,

              vs.

  PLAYA AUTO CARE, INC., a Florida
  Profit Corporation and GROUP FORCE
  NORTHLAKE, LLC, a Florida Limited
  Liability Company,

            Defendants.
  _______________________________/

                                   COMPLAINT

  Plaintiff, HOWARD MICHAEL CAPLAN (hereinafter “Plaintiff”), through the
  undersigned counsel, hereby files this complaint and sues PLAYA AUTO CARE,
  INC. (“AUTO CARE”) and GROUP FORCE NORTHLAKE, LLC (“NORTHLAKE”)
  (hereinafter, collectively referred to as “Defendants”) for declaratory and
  injunctive relief; for discrimination based on disability; and for the resultant
  attorney's fees, expenses, and costs (including, but not limited to, court costs
  and expert fees), pursuant to 42 U.S.C. §12181 et. seq., ("AMERICANS WITH
  DISABILITIES ACT OF 1990," or "ADA") and alleges:


  JURISDICTION
  1.    This Court is vested with original jurisdiction over this action pursuant to
  28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C.
  §12181 et. seq., based on Defendants’ violations of Title III of the Americans
  with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
  28 U.S.C. §2201 and §2202.


  VENUE

                                          1
Case 1:21-cv-23256-MGC Document 1 Entered on FLSD Docket 09/09/2021 Page 2 of 12




  2.     The venue of all events giving rise to this lawsuit is located in Miami-Dade
  County, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local Rules of
  the United States District Court for the Southern District of Florida, this is the
  designated court for this suit.


  PARTIES
  3.     Plaintiff, HOWARD MICHAEL CAPLAN, is a resident of the State of
  Florida. At the time of Plaintiff’s visit to Playa Auto Care (“Subject Facility”),
  Plaintiff   suffered   from   a   “qualified   disability”   under   the   ADA,   which
  substantially limits Plaintiff’s major life activities, including but not limited to
  walking, and requires the use of a mobility aid. Plaintiff personally visited Playa
  Auto Care, but was denied full and equal access, and full and equal enjoyment of
  the facilities, services, goods, and amenities within Playa Auto Care, which is the
  subject of this lawsuit. The Subject Facility is an auto repair, and Plaintiff
  wanted to inquire about their services but was unable to due to the
  discriminatory barriers enumerated in Paragraph 15 of this Complaint.


  4.     In the alternative, Plaintiff, HOWARD MICHAEL CAPLAN, is an
  advocate of the rights of similarly situated disabled persons and is a “tester” for
  the purpose of asserting his civil rights and monitoring, ensuring and
  determining whether places of public accommodation are in compliance with the
  ADA.


  5.     Defendants, AUTO CARE and NORTHLAKE, are authorized to conduct
  business and are in fact conducting business within the State of Florida. The
  Subject Facility is located at 14260 NE 18th Ave, North Miami, FL 33181. Upon
  information and belief, AUTO CARE is the lessee and/or operator of the Real
  Property and therefore held accountable of the violations of the ADA in the
  Subject Facility which is the matter of this suit. Upon information and belief,
  NORTHLAKE is the owner and lessor of the Real Property where the Subject
  Facility is located and therefore held accountable for the violations of the ADA

                                             2
Case 1:21-cv-23256-MGC Document 1 Entered on FLSD Docket 09/09/2021 Page 3 of 12




  in the Subject Facility which is the matter of this suit.


  CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
  6.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1
  through 5 of this complaint, as are further explained herein.


  7.    On July 26, 1990, Congress enacted the Americans with Disabilities Act
  ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
  and a half years from enactment of the statute to implement its requirements.
  The effective date of Title III of the ADA was January 26, 1992, or January 26,
  1993 if Defendants had ten (10) or fewer employees and gross receipts of
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
  among other things, that:

        i. some 43,000,000 Americans have one or more physical or mental
          disability, and this number shall increase as the population continues to
          grow and age;

        ii. historically, society has tended to isolate and segregate individuals
          with disabilities and, despite some improvements, such forms of
          discrimination against disabled individuals continue to be a pervasive
          social problem, requiring serious attention;

        iii. discrimination against disabled individuals persists in such critical
          areas as employment, housing, public accommodations, transportation,
          communication, recreation, institutionalization, health services, voting
          and access to public services and public facilities;

        iv.    individuals   with    disabilities   continually     suffer  forms  of
          discrimination,    including:    outright     intentional    exclusion; the
          discriminatory     effects    of     architectural,    transportation,  and
          communication barriers; failure to make modifications to existing
          facilities and practices; exclusionary qualification standards and
          criteria; segregation, and regulation to lesser services, programs,
          benefits, or other opportunities; and,

        v. the continuing existence of unfair and unnecessary discrimination and

                                            3
Case 1:21-cv-23256-MGC Document 1 Entered on FLSD Docket 09/09/2021 Page 4 of 12




              prejudice denies people with disabilities the opportunity to compete on
              an equal basis and to pursue those opportunities for which this country
              is justifiably famous and costs the United States billions of dollars in
              unnecessary expenses resulting from dependency and non-productivity.

  9.      As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitly stated
  that the purpose of the ADA was to:

          i. provide a clear and comprehensive national mandate for the elimination
            of discrimination against individuals with disabilities;

          ii. provide clear, strong, consistent, enforceable standards addressing
            discrimination against individuals with disabilities; and,

          iii. invoke the sweep of congressional authority, including the power to
            enforce the fourteenth amendment and to regulate commerce, in order to
            address the major areas of discrimination faced on a daily basis by
            people with disabilities.

  10.     Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
  individual may be discriminated against on the basis of disability with regards
  to    the    full   and   equal    enjoyment      of    the   goods,   services,   facilities,   or
  accommodations of any place of public accommodation by any person who
  owns, leases (or leases to), or operates a place of public accommodation. Playa
  Auto Care is a place of public accommodation by the fact it is an establishment
  that provides goods/services to the general public, and therefore, must comply
  with the ADA. The Subject Facility is open to the public, its operations affect
  commerce, and it is a service establishment. See 42 U.S.C. Sec. 12181 (7) and
  28 C.F.R. 36.104. Therefore, the Subject Facility is a public accommodation
  that must comply with the ADA.


  11.     The Defendants have discriminated, and continue to discriminate against
  Plaintiff, and others who are similarly situated, by denying access to, and full
  and equal enjoyment of goods, services, facilities, privileges, advantages and/or
  accommodations at Playa Auto Care located at 14260 NE 18th Ave, North Miami, FL
  33181, as prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq.; and by
  failing       to    remove        architectural       barriers   pursuant     to    42     U.S.C.

                                                    4
Case 1:21-cv-23256-MGC Document 1 Entered on FLSD Docket 09/09/2021 Page 5 of 12




  §12182(b)(2)(A)(iv).


  12.   Plaintiff has visited the Subject Facility, and has been denied full, safe,
  and equal access to the facility and therefore suffered an injury in fact.


  13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
  enjoy the goods and/or services at the Subject Facility within the next six
  months. The Subject Facility is in close proximity to Plaintiff’s residence and is
  in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
  return to monitor compliance with the ADA. However, Plaintiff is precluded
  from doing so by the Defendants' failure and refusal to provide people with
  disabilities with full and equal access to their facility. Therefore, Plaintiff
  continues to suffer from discrimination and injury due to the architectural
  barriers, which are in violation of the ADA.


  14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the
  Department of Justice, Office of the Attorney General, promulgated Federal
  Regulations to implement the requirements of the ADA. The ADA Accessibility
  guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
  violators to obtain civil penalties of up to $55,000 for the first violation and
  $110,000 for any subsequent violation.


  15.   The Defendants are in violation of 42 U.S.C. §12181 et. seq., and 28

  C.F.R. 36.302 et. seq., and are discriminating against Plaintiff with the

  following specific violations which Plaintiff personally encountered and/or has

  knowledge of:

        a) The customer parking facility in front of the auto repair shop does not provide a

           compliant accessible parking space. 2012 ADA Standards 502.1




                                              5
Case 1:21-cv-23256-MGC Document 1 Entered on FLSD Docket 09/09/2021 Page 6 of 12




       b) The parking facility has twenty-seven (27) marked standard spaces and two (2)

          accessible parking spaces. 2012 ADA Standards 208.2

       c) The parking facility does not have the minimum number of compliant accessible

          parking spaces required. Two (2) compliant accessible parking spaces with adjacent

          access aisles are required. 2012 ADA Standards 208.2

       d) The parking facility does not provide directional and informational signage to the

          compliant accessible parking space. 2012 ADA Standards 216.5

       e) The non-compliant accessible parking space that is closest to the auto shop customer

          main entrance does not have an access aisle. Each designated accessible parking space

          must have an adjacent access aisle. Parking access aisles must be part of an accessible

          route to the building or facility entrance. Access aisles must be placed adjacent to

          accessible parking spaces. All spaces must be located on an accessible route that is at

          least 44 inches wide so that users are not compelled to walk or wheel behind parked

          vehicles except behind his or her own vehicle. 2012 ADA Standards 502.2, 502.3

       f) There is no compliant access aisle attached to an accessible route serving any existing

          parking space near the business which would allow safe entrance or exit of vehicle for

          accessible persons requiring mobility devices. 2012 ADA Standards 502.2

       g) The non-compliant accessible parking space does not have the correct ground

          markings. Accessible parking spaces must be striped in a manner that is consistent

          with the standards of the controlling jurisdiction (FDOT) for other spaces and

          prominently outlined with blue paint, and must be repainted when necessary, to be

          clearly distinguishable as a parking space designated for persons who have disabilities.

          2010 ADA Standards 502.6.1



                                                6
Case 1:21-cv-23256-MGC Document 1 Entered on FLSD Docket 09/09/2021 Page 7 of 12




       h) The non-compliant accessible parking space sign is missing. Each accessible parking

          space must be posted with a permanent above-grade sign of a color and design

          approved by the Department of Transportation, which is placed on or at least 60 inches

          above the finished floor or ground surface measured to the bottom of the sign and

          which bears the international symbol of accessibility and the caption “PARKING BY

          ACCESSIBLE PERMIT ONLY” and must indicate the penalty for illegal use of the

          space. 2010 ADA Standards 502.6

       i) The accessible parking space is not located closest to the auto shop main customer

          entrance. Parking spaces that serve a particular building or facility must be located on

          the shortest accessible route from parking to an accessible main entrance. 2012 ADA

          Standards 208.3.1

       j) There is currently no existing accessible route to help persons with disabilities enter

          the facility or safely maneuver through the parking area. At least one accessible route

          must be provided within the site from accessible parking spaces and accessible

          passenger loading zones; public streets and sidewalks; and public transportation stops

          to the accessible building or facility entrance they serve. 2012 ADA Standards 206.2.1

       k) The building sidewalk leading to the auto shop main office entrance is non-compliant.

          There is a vertical rise (step) from the parking lot up to the sidewalk exceeding the

          maximum rise allowed. 2012 ADA Standards 302.2

       l) There is a built out caged structure blocking the required maneuvering clearance at the

          main office entrance doorway. An area on the landing must be provided to allow

          compliant maneuvering clearances. Maneuvering clearances must extend the full




                                                7
Case 1:21-cv-23256-MGC Document 1 Entered on FLSD Docket 09/09/2021 Page 8 of 12




           width of the doorway and the required latch side or hinge side clearance. 2012 ADA

           Standards 404.2.4

        m) The facility does not provide compliant directional and informational signage to an

           accessible route which would lead to an accessible entrance. Where not all entrances

           comply, compliant entrances must be identified by the International Symbol of

           Accessibility. Directional signs that indicate the location of the nearest compliant

           entrance must be provided at entrances that do not comply. 2012 ADA Standards

           216.6

  16.   Upon information and belief there are other current violations of the ADA
  at Playa Auto Care. Only upon full inspection can all violations be identified.
  Accordingly, a complete list of violations will require an on-site inspection by
  Plaintiff’s representatives pursuant to Rule 34b of the Federal Rules of Civil
  Procedure.


  17.   Upon information and belief, Plaintiff alleges that removal of the
  discriminatory barriers and violations is readily achievable and technically
  feasible. To date, the readily achievable barriers and other violations of the
  ADA still exist and have not been remedied or altered in such a way as to
  effectuate compliance with the provisions of the ADA.


  18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
  the Defendants were required to make the establishment a place of public
  accommodation, accessible to persons with disabilities by January 28, 1992. As
  of this date the Defendants have failed to comply with this mandate.


  19.   Plaintiff has been obligated to retain the undersigned counsel for the
  filing and prosecution of this action. Plaintiff is entitled to have its reasonable
  attorney's fees, costs and expenses paid by the Defendants, pursuant to 42


                                               8
Case 1:21-cv-23256-MGC Document 1 Entered on FLSD Docket 09/09/2021 Page 9 of 12




  U.S.C. §12205.


  20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to
  grant Plaintiff injunctive relief, including an order to alter the subject facilities
  to make them readily accessible and useable by individuals with disabilities to
  the extent required by the ADA, and closing the Subject Facility until the
  requisite modifications are completed.


  REQUEST FOR RELIEF
  WHEREFORE, Plaintiff demands judgment against the Defendants and requests
  the following injunctive and declaratory relief:


  21. That this Honorable Court declares that the Subject Facility owned, operated
  and/or controlled by the Defendants is in violation of the ADA;


  22.   That this Honorable Court enter an Order requiring Defendants to alter the
  Subject Facility to make it accessible to and usable by individuals with
  disabilities to the full extent required by Title III of the ADA;


  23.   That this Honorable Court enter an Order directing the Defendants to
  evaluate and neutralize their policies, practices and procedures toward persons
  with disabilities, for such reasonable time so as to allow the Defendants to
  undertake and complete corrective procedures to the Subject Facility;


  24.   That this Honorable Court award reasonable attorney's fees, all costs
  (including, but not limited to court costs and expert fees) and other expenses of
  suit, to Plaintiff; and


  25.   That this Honorable Court award such other and further relief as it deems
  necessary, just and proper.



                                            9
Case 1:21-cv-23256-MGC Document 1 Entered on FLSD Docket 09/09/2021 Page 10 of 12




   Dated this September 9, 2021.


   Respectfully submitted by:

   Ronald E. Stern
   Ronald E. Stern, Esq.
   Florida Bar No. 10089
   THE ADVOCACY LAW FIRM, P.A.
   1250 East Hallandale Beach Boulevard, Suite 503
   Hallandale Beach, Florida 33009
   Telephone: (954) 639-7016
   Facsimile: (954) 639-7198
   E-Mail: ronsternlaw@gmail.com
   Attorney for Plaintiff, HOWARD MICHAEL CAPLAN




                                       10
Case 1:21-cv-23256-MGC Document 1 Entered on FLSD Docket 09/09/2021 Page 11 of 12




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.

   HOWARD MICHAEL CAPLAN,

               Plaintiff,

               vs.

   PLAYA AUTO CARE, INC., a Florida
   Profit Corporation and GROUP FORCE
   NORTHLAKE, LLC, a Florida Limited
   Liability Company,

             Defendants.
   _______________________________/

                            CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 9, 2021, I electronically filed the
   Complaint along with a Summons for each Defendant with the Clerk of Court
   using CM/ECF. I also certify that the aforementioned documents are being
   served on all counsel of record, corporations, or pro se parties identified on the
   attached Service List in the manner specified via Service of Process by an
   authorized Process Server, and that all future pleadings, motions and documents
   will be served either via transmission of Notices of Electronic Filing generated
   by CM/ECF or via U.S. Mail for those counsel or parties who are not authorized
   to receive electronically Notices of Electronic Filing.

   By: Ronald E. Stern
   Ronald E. Stern, Esq.
   Florida Bar No.: 10089
   THE ADVOCACY LAW FIRM, P.A.
   1250 East Hallandale Beach Boulevard, Suite 503
   Hallandale Beach, Florida 33009
   Telephone: (954) 639-7016
   Facsimile: (954) 639-7198
   E-Mail: ronsternlaw@gmail.com
   Attorney for Plaintiff HOWARD MICHAEL CAPLAN




                                           11
Case 1:21-cv-23256-MGC Document 1 Entered on FLSD Docket 09/09/2021 Page 12 of 12




                                 SERVICE LIST:

   HOWARD MICHAEL CAPLAN, Plaintiff, vs. PLAYA AUTO CARE, INC., a Florida
    Profit Corporation and GROUP FORCE NORTHLAKE, LLC, a Florida Limited Liability
                                      Company

              United States District Court Southern District of Florida

                                     CASE NO.


   PLAYA AUTO CARE, INC.

   REGISTERED AGENT:

   GONZALEZ, ROLANDO
   14260 NE 18TH AVE
   NORTH MIAMI, FL 33181

   VIA PROCESS SERVER


   GROUP FORCE NORTHLAKE, LLC

   REGISTERED AGENT:

   LINKEWER, JORGE
   18205 BISCAYNE BLVD
   SUITE 2202
   AVENTURA, FL 33160

   VIA PROCESS SERVER




                                         12
